DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Specification
The disclosure is objected to because of the following informalities: Paragraph [0075], lines 8-9, “currents phasors” should be “current phasors”.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See paragraph [0164], line 4.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on June 7, 2019 and August 16, 2019.  These drawings are acceptable.
Claim Objections
Claims 1, 5, 13, 18, and 19 are objected to because of the following informalities:  Claim 1, line 3, “the distribution feeder” lacks proper antecedent basis.  Claim 5, line 2, .  Appropriate correction is required.
Allowable Subject Matter
Claims 10-12 and 14-17 allowed.
Claims 1-9, 13, and 18-20 are objected to as being dependent upon a base claim that has been objected to, or because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 10-12 are allowed, and claim 13 contains allowable subject matter, 
because none of the prior art of record discloses or suggests a non-transitory computer readable medium (CRM) storing computer program code executed by a computer processor for identifying an event in a power distribution network,, as recited in claim 10, in combination with the remaining claimed features.
	Claims 14-17 are allowed, and claims 18-20 contain allowable subject matter, because none of the prior art of record discloses or suggests a system for identifying a location of an event in a power distribution network, as recited in claim 14, in combination with the remaining claimed features.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9 contain allowable subject matter because none of the prior art of 
record discloses or suggests a method for identifying a location of an event in power distribution network, as recited in claim 1, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent application publication of Piyasinghe et al. (2018/0292447) 
discloses algorithms for processing information from waveforms on a distribution feeder in a power distribution network, wherein phasor measurements are used to detect floating neutrals.
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAL KAPLAN/Primary Examiner, Art Unit 2836